McDONALD, Chief Justice.
This Court originally granted review in Division of Administration, Department of Transportation v. Frenchman, Inc., 476 So.2d 224 (Fla. 4th DCA 1985), because certain language in that opinion appeared to conflict with prior decisions concerning the quantification of severance damages in eminent domain proceedings. Upon further examination, however, we find the holding in Frenchman to be consistent with precedent. Therefore, because no conflict exists between Frenchman and any opinion from either another district court or this Court, we have no jurisdiction to review the case at bar. Accordingly, we dismiss the petition for review.
It is so ordered.
BOYD, OVERTON, EHRLICH and SHAW, JJ., concur.
ADKINS, J., dissents.